United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 18, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 02-51352
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JORGE ENRIQUE BAEZA-CASTILLO, also known as
Jorge Enrique Lopez, also known as
Jorge Lopez-Castillo,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                   USDC No. SA-02-CR-220-ALL-EP
                       --------------------

Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Jorge Enrique Baeza-Castillo appeals his conditional guilty-

plea conviction for illegal reentry following deportation.        As an

initial matter, Baeza-Castillo’s motion to supplement or correct

the record excerpts is GRANTED.

     Baeza-Castillo argues that the factual basis was

insufficient to support his conviction.     At rearraignment, the

Government stated that if it were to proceed to trial, it would

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-51352
                                -2-

show that Baeza-Castillo (1) was a native and citizen of Mexico;

(2) was found within the United States on April 15, 2002; (3) had

previously been deported; and (4) did not receive permission to

reenter.   Baeza-Castillo admitted that he committed the acts

described by the Government.     Under the plain-error standard of

review, the facts as set forth by the Government at the guilty-

plea hearing were more than adequate to support Baeza-Castillo’s

guilty plea to illegal reentry.     See United States v. Marek, 238

F.3d 310, 315 (5th Cir. 2001) (en banc); United States v.

Flores-Peraza, 58 F.3d 164, 166 (5th Cir. 1995).

     Baeza-Castillo next argues that the district court erred in

denying his motion to suppress his fingerprints and INS A-file

because they were the fruits of the illegal arrest.    Even

assuming that Baeza-Castillo’s arrest was illegal, this argument

is foreclosed by our precedent.     See United States v. Herrera-

Ochoa, 245 F.3d 495, 498 (5th Cir. 2001); United States v. Roque-

Villanueva, 175 F.3d 345, 346 (5th Cir. 1999); United States v.

Pineda-Chinchilla, 712 F.2d 942, 944 (5th Cir. 1983).

     For the foregoing reasons, the judgment of the district

court is AFFIRMED.

     MOTION GRANTED; AFFIRMED.